internal_revenue_service p o box cincinnati oh release number release date date legend x r dollars dear department of the treasury employer_identification_number contact person - id number contact telephone number uil 4945-dollar_figure you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request you will provide one or more scholarships for the payment of tuition at an educational_organization described in code sec_170 a ii and for books and supplies required tor the course of instruction the purpose of the scholarship program is to assist students who are in financial need to pursue a degree in a graduate program relevant to peace education or conflict management you will award scholarships in the amount of r dollars the scholarship will be used to pay tuition and books for graduate level classes relevant to peace education and conflict letter catalog number 58263t management you may expand the program to provide more scholarships and may increase the amount of the scholarship in future years the scholarship is awarded for one year and is not renewable you publicize the scholarship on your website your criteria to be eligible for the scholarship are as follows e e e e the individual must be enrolled in the first year of a graduate program at one of the universities who are a member of the x relevant to peace education or conflict management and described in ir sec_170 the individual must have graduated within the last two years with an undergraduate degree the individual must provide evidence of financial need such as seeking a loan for tuition payment the individual must list the name of the degree or certificate program in which they are enrolled and list the peace education or conflict management course toward which the scholarships funds will be applied the eligible individuals will be ranked based on total points awarded as set forth below e e e e e the student must provide a statement of interest in peace education and goals the siudent is awarded between one and five points based on the clarity of focus and development of professional plans the student must provide a letter of reference the student is awarded between one and five points based on the strength of the letter of reference the student must provide a statement of activities to date to reach peace education goals the student is awarded between one and five points based on this statement each member of the selection committee will perform the analysis above and add up the points for each student the total points for a student from each member of the selection committee will be averaged you award the scholarship to the student with the highest number of points the selection committee will be composed of members of your staff and peace education experts upon any resignation of a committee member the president will appoint a successor you will pay the scholarship directly to the student who shall pay his her tuition with the funds as well as pay for books or supplies required for the course of instruction one month after the commencement of the semester or quarter the student receiving the scholarship will be required to submit a report describing the use of the funds at the end of the term the student will be required to submit his her grade transcripts if no report is filed by the student or if the report indicates that the funds are not being used in furtherance of the scholarship purpose one of your members will investigate the grant while conducting this investigation you will take reasonable steps to recover grant funds letter catalog number 58263t unless it has been determined that the funds were used for their intended exempt_purpose if the student withdraws from school and any refund is due the amount of the scholarship will be repaid to you you will maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant and manner of selection you will not zward scholarships to relatives of members of the selection committee or of your officers directors or substantial contributors you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded you will investigate any diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds and ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grantisa scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t aiffer significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at catalog number 58263t letter internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
